             Case 1:19-cv-00074-TJK Document 13 Filed 10/21/19 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
LEN SAVAGE                           )
                                     )
                        Plaintiff,   )
                                     )
      v.                             ) Civil Action No. 1:19-cv-74-TJK
                                     )
BUREAU OF ALCOHOL, TOBACCO,          )
FIREARMS AND EXPLOSIVES,            )
                                     )
                        Defendant.   )
____________________________________)

                                   JOINT STATUS REPORT

        Defendant the Bureau of Alcohol, Tobacco, Firearms and Explosives (ATF), and Plaintiff

Len Savage jointly submit this Joint Status Report in response to the Court’s Order of August 29,

2019.

        1.      Plaintiff initiated this Freedom of Information Act (FOIA) lawsuit against

Defendant on January 14, 2019. Compl., ECF No. 1. The complaint relates to Plaintiff’s request

that Defendant produce “[a]ny and all records documenting the use of a bump-fire type stock being

used by anyone on or about Oct 1, 2017 at the Mandalay Bay shooting incident in Las Vegas,

Nevada” and “[a]ny and all records documenting the use of a bump-fire type stock used during the

commission of any crime to date.” ECF No. 1-1. Defendant answered the Complaint on February

21, 2019. Answer, ECF No. 6.

        2.      The parties previously reported that Defendant believed it had completed a

reasonable search and had produced all nonexempt responsive records. See ECF No. 8 at 1.

        3.      The parties subsequently reported that ATF located additional records in relation to

a separate FOIA request that are potentially responsive to Plaintiff’s FOIA request, see ECF No.
            Case 1:19-cv-00074-TJK Document 13 Filed 10/21/19 Page 2 of 2



9 at 1, but that ATF experienced technical issues with the Adobe Acrobat software it uses to

process documents, including problems when making and saving redactions, which had

temporarily prevented it from producing additional documents. See ECF No. 10 at 2.

       4.      ATF has now resolved the technical issues with the Adobe Acrobat software and

has produced the additional records to Plaintiff.

       5.      The parties believe that affording additional time for the parties to continue the

meet-and-confer process has the potential to result in an agreement on whether a briefing schedule

is warranted or whether they can resolve the issues remaining in the litigation (if any) without

involving the Court.

       6.      Therefore, the parties respectfully propose that they continue to meet and confer

and submit a further Joint Status Report not later than November 25, 2019.


Dated: October 21, 2019                                 Respectfully submitted,

/s/ Stephen D. Stamboulieh                              JOSEPH H. HUNT
Stephen D. Stamboulieh                                  Assistant Attorney General
Stamboulieh Law, PLLC
P.O. Box 4008                                           ELIZABETH J. SHAPIRO
Madison, MS 39130                                       Deputy Director, Federal Programs Branch
(601) 852-3440
stephen@sdslaw.us                                   /s/ Christopher M. Lynch
D.C. District Court Bar # MS0009                    CHRISTOPHER M. LYNCH
                                                    (D.C. Bar No. 1049152)
Counsel for Plaintiff                               Trial Attorney
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    1100 L Street NW
                                                    Washington, DC 20005
                                                    Phone: (202) 353-4537
                                                    Fax: (202) 616-8470
                                                    Email: christopher.m.lynch@usdoj.gov

                                                        Counsel for Defendant

                                                    2
